In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated August 26, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims and counterclaims insofar as asserted against it.
Ordered that the appeal is dismissed, with costs to the plaintiffs, as the order was superseded by an order of the same court, dated May 1, 2000, made upon reargument (see, Paljevic *463v WFC Tower D Co., 279 AD2d 463 [decided herewith]). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.